THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road, Munster, Indiana April 29, FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman of the Board and Chief Executive Officer 219-836-2960 CFS Bancorp, Inc. Announces 35% Increase in Net Income for First Quarter MUNSTER, IN – April 29, 2008 – CFS Bancorp, Inc. (NASDAQ: CITZ) (the Company), the parent of Citizens Financial Bank (the Bank), today reported a 35% increase in its net income to $1.8 million for the first quarter of 2008 from $1.3 million for the first quarter of 2007.Diluted earnings per share increased 42% to $0.17 for the first quarter of 2008 from $0.12 per diluted share for the first quarter of 2007.Net income for the fourth quarter of 2007 was $2.0 million and diluted earnings per share were The first quarter 2008 financial highlights include: · net interest margin increased to 3.21%; · non-interest expense decreased by 13.2% or $1.2 million from the first quarter of 2007; · allowance for losses on loans to total loans increased to 1.09%; and · total assets increased 3.8% to $1.19 billion. Chairman’s Comments “The results for the first quarter of 2008 build on our successes for 2007.Our net interest margin expanded again, our non-interest expense decreased and we are focusing on diversifying our credit portfolio.Our goals for 2008 are designed to continue those successes by managing our net interest margin, diversifying our overall credit risk, reducing our non-performing assets and containing costs,” said Thomas F. Prisby, Chairman and CEO.“While our variable rate assets have been impacted by the recent interest rate cuts, our net interest margin expanded by 15 basis points for the quarter even though deposit rates were elevated by competition.The favorable impact of rate cuts on short-term variable rate borrowings also provided a positive impact.” Mr.
